Name: Commission Regulation (EEC) No 3647/92 of 16 December 1992 on arrangements for imports into the Community of certain textile products (category 18) originating in Pakistan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 92 Official Journal of the European Communities No L 369/13 COMMISSION REGULATION (EEC) No 3647/92 of 16 December 1992 on arrangements for imports into the Community of certain textile products (category 18) originating in Pakistan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Pakistan before the date of entry into force of this Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Commission Regulation (EEC) No 1 539/92 (2), and in particular Article 11 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origin ­ ating in Pakistan and specified in the Annex hereto shall be subject to the provisional quantitative limits set out in that Annex, for the period 13 October 1992 to 31 December 1992. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 18) specified in the Annex hereto and originating in Pakistan have exceeded the level referred to in Article 11 (2) ; Whereas, in accordance with Article 11 (5) of Regulation (EEC) No 4136/86, on 13 October 1992, Pakistan was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested Pakistan for a provisional period of three months to limit its exports to the Community of products falling until 31 December 1992 within category 18 to the provisional quantitative limits set out in the Annex with effect from the date of the request for consultations ; whereas pending the outcome of the requested consulta ­ tions quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products referred to in Article 1 shipped from Pakistan to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products referred to in Article 1 shipped from Pakistan to the Community after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products referred to in Article 1 shipped from Pakistan to the Community on or after 13 October 1992 and released for free circulation shall be deducted from the quantitative limits laid down. These provisional limits shall not, however, prevent the importa ­ tion of products covered by them but shipped from Pakistan before the date of entry into force of this Regula ­ tion. Whereas Article 11 (13) ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Pakistan between 13 October 1992 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas these quantitative limits should not prevent the importation of products covered by them shipped from ( ») OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 163, 17. 6. 1992, p. 9. It shall apply with effect from 13 October to 31 December 1992. No L 369/14 Official Journal of the European Communities 18 . 12. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1992. For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Third country Unit Member State Quantitative limits from 13 October to 31 December 1992 18 6207 11 00 Men's or boys' singlets and other vests, Pakistan Tonnes D 286 6207 19 00 underpants, briefs, nightshirts, pyjamas, F 375 6207 21 00 bathrobes, dressing gowns and similar I 508 6207 22 00 articles, other than knitted or crocheted BNL 247 6207 29 00 UK 372 6207 91 00 IRL 3 6207 92 00 DK 49 6207 99 00 GR 6 Women's or girls' singlets and other ES 253 6208 11 00 vests, slips, petticoats, briefs, panties, PT 6 6208 19 10 nightdresses, pyjamas, negliges, 6208 19 90 bathrobes, dressing gowns and similar EEC 2 105 6208 21 00 articles, other than knitted or crocheted 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00